DETAILED ACTION
This office action is in response to the communication received February 28, 2022, concerning application number 16/073,007.
The amendments of claims 12-16, 20, 24, and 27-29 as well as the addition of claim 30 are acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly amended claims 16-29 are directed to inventions that do not fulfill the special technical features requirement for the following reasons:  
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 12-15, 30, drawn to a bag hanging assembly.
Group II, claim(s) 16-28, drawn to a blood sampling device package.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though these inventions share the technical feature outlined in claim 12, this technical feature is not a special technical feature as it does not make a contribution over th4e prior art in view of Tanokura et al. (US 5,523,004), as can be seen in the rejection of claim 12 below.
Since applicant has received an action on the merits for the originally presented and chosen invention of Group I, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-29 are still withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments with respect to Tanokura not disclosing the main body configured to be removably hung from an external surface are not persuasive, as while Tanokura does not specifically teach this feature, it would have been obvious as doing so would allow for easy and organized movement of hung blood bags at once. See MPEP 2144.04 (V), In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tanokura et al. (US 5,523,004).
Regarding claim 12, Tanokura discloses a bag hanging assembly (see Fig. 8), comprising: a main body including a hook unit 116, 117 and a sheet-like base plate, the sheet-like base plate having a horizontally elongated rectangular shape (see Fig. 8, labeled below); and a plurality of bags (see col. 17, ll. 3-5, hook unit holds bags), wherein the main body is configured to be hung from an external surface of  a blood component separation device (see Fig. 8, hung from an outside surface of the blood component separation device when shown used as in this figure), the plurality of bags is configured to be hooked to the hook unit, and the individual bags of the plurality bags are capable of being arranged side by side on a surface of the sheet-like base plate when hooked on the hook unit (see Fig. 8, each hook can hold a bag and placing multiple bags would cause them to be side by side due to position of the hooks of the hook unit).


    PNG
    media_image1.png
    207
    265
    media_image1.png
    Greyscale

Tanokura does not disclose the main body is configured to be removably hung.
	However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the main body separable from the external surface of the blood component separation device, and therefore removable, as making parts separate parts separable has been found to be obvious, and doing so would allow for easy and organized movement of hung blood bags at once. See MPEP 2144.04 (V), In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
	Regarding claim 30, Tanokura does not specifically disclose the main body further includes a hook configured to bundle and fasten a plurality of tubes of a blood sampling line set. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate a hook of Tanokura on the main body, as this would allow for additional hanging of bags, as desired, on the main body and as duplication of parts has been found to be obvious as having no patentable significance unless a new and unexpected result is produced, and the ability to hang more items would not be a new and unexpected result. See MPEP 2144.04(VI) In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Consequently, the duplicated hook, due to its duplicate shape (see Figure above), would be capable of bundling and fastening a plurality of tubes of a blood sampling line set if such tubes were wrapped around the hook. 

Allowable Subject Matter
Claims 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter of claim 13:  the closest prior art found is Hermann et al. (US 2007/0209708), which does not disclose the required horizontally elongated rectangular shape. Additionally, one of ordinary skill in the art would not be motivated to make the sheet-like base plate of Hermann in a horizontally elongated rectangular shape, as the flat u-shaped handling appendage needs to protrude upwardly when the bag-assembling device 130 is mounted in the centrifuge and the surrounding, lower shapes of the base plate are specifically designed for holding the blood bags and tubing in the centrifuge. 
Claims 14 and 15, as dependents of claim 13, are allowable for the same reasons as explained above for claim 13. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781